MEMORANDUM **
Juan Carlos Ocasio appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order affirming the bankruptcy court’s order dismissing his adversary proceeding which sought to discharge his child support debt and alleged a violation of his civil rights in connection with that debt. We have jurisdiction under 28 U.S.C. § 158(d). We independently review the bankruptcy court’s rulings on appeal from the BAP. Cool Fuel, Inc. v. Bd. of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999, 1001-02 (9th Cir.2000). We may affirm on any basis which the record supports. Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).
Because Ocasio’s adversary complaint sought to relitigate the merits of a prior *532state court decision, the bankruptcy court did not err by dismissing the adversary proceeding. See id. at 291-92.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.